Order entered September 16, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00438-CR

                              JAMES EMBRY MAY II, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-84903-10

                                             ORDER
       The Court REINSTATES the appeal.
       On August 27, 2013, we ordered the trial court to make findings regarding why
appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to
pursue the appeal; (2) appellant is not indigent and is represented by retained counsel Melvyn
Carson Bruder; and (3) Mr. Bruder requested until September 27, 2013 to file appellant’s brief.
       We ORDER appellant to file his brief by FRIDAY, SEPTEMBER 27, 2013. No
further extensions will be granted. If appellant’s brief is not filed by the date specified, we will,
without further notice, submit the appeal without briefs. See TEX. R. APP. P. 38.8(b)(4).
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to
Melvyn Carson Bruder and the Collin County District Attorney’s Office.

                                                       /s/    LANA MYERS
                                                              JUSTICE